department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number release date release number date date uil dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter informa t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c uil - no third party contacts fax number contact person contact number identification_number employer_identification_number date date legend s t a m n dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below the information submitted indicates that you were domiciled in the state of s and primarily engaged in issuing life_insurance policies you represent that between and you and eight other insurance_companies were purchased by a and or m a_trust established by a your funds were to be invested with n an entity also established by a instead the funds were transferred to swiss bank accounts owned and controlled by a on may the circuit_court of t entered an order of rehabilitation and appointed the s director of insurance as your rehabilitator on that same court issued an order of your liquidation you are currently in liquidation under the administration of the s director of insurance your primary activities are centered on the recovery and conservation of assets production of investment_income and adjudication of claims an interim balance_sheet as of may shows you have total assets of dollar_figure with total liabilities of dollar_figure you have represented that while you were in active operations your primary business was issuing life_insurance policies sec_501 of the code provides exemption to insurance_companies or associations other than life including interinsurers and reciprocal underwriters if the net written premium or if greater direct written premiums for the taxable_year do not exceed dollar_figure our analysis indicates that you are an insurance_company now in liquidation as supervised by your state's director of insurance under a court order during your active operations you were a life_insurance_company issuing life_insurance policies and annuities the fact that you are now in liquidation and operating primarily in recovering assets receiving investment_income therefrom and paying claims of policyholders and debts of creditors does not change your character as an insurance_company since you were a life_insurance_company during your active operation you will continue to be treated as a life_insurance_company during liquidation because you are a life_insurance_company you do not qualify for exemption under sec_501 of the code you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements sincerely
